Citation Nr: 0726535	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-24 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the frontal lobe of the head.  

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right side of the abdomen.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Board notes that a rating decision in April 2005 granted 
service connection for residuals of a grenade wound of the 
left wrist and hand and assigned a noncompensable rating.  
Also, a May 2005 rating decision denied service connection 
for bilateral hearing loss and tinnitus.  In May 2005, the 
veteran submitted a notice of disagreement with those 
determinations and, in April 2006, the RO mailed the veteran 
a statement of the case concerning those issues.  The record 
does not reflect that the veteran has submitted a substantive 
appeal as to those issues to complete ("perfect") his 
appeal.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2006).  Therefore, the Board 
has no jurisdiction over those issues and they will not be 
considered.  38 C.F.R. § 20.101(d) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A rating decision in August 2005 denied a total disability 
rating based on individual unemployability.  In August 2006, 
communication was received from the veteran in which he 
specifically disagreed with that determination.  That 
communication meets the criteria for a notice of 
disagreement.  38 C.F.R. § 20.201 (2006).  However, the 
record does not reflect that the RO has provided the veteran 
with a statement of the case (SOC) regarding that issue.  See 
38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. § 19.26 
(2006).  So, this claim must be remanded to the RO for this, 
rather than merely referred there.  See Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  And following the SOC, he must be given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue by filing a timely substantive appeal (VA 
Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302, etc.  

In July 2007, within 90 days after the veteran's case was 
transferred to the Board, communication was received from him 
in which he indicated that he wanted a personal hearing 
before the Board at the RO ("Travel Board" hearing).  
38 C.F.R. § 20.700(a) (2006).  The veteran's hearing request 
is timely.  38 C.F.R. §§ 20.703, 20.1304(a) (2006).  
Therefore, a remand is required concerning the other issues 
that are before the Board so that he may be scheduled for the 
hearing he has requested.  

Accordingly, the case is REMANDED for the following actions:

1.  To comply with Manlincon, send the 
veteran an SOC concerning his claim for a 
total disability rating based on 
individual unemployability.  He and his 
representative also must be given an 
opportunity to "perfect" an appeal to 
the Board on this additional issue by 
submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent 
statement).  And if, and only if, he 
perfects a timely appeal should this 
additional claim be returned to 
the Board.  

2.  Schedule the veteran for a personal 
hearing before the Board at the RO 
(Travel Board hearing).  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
due process.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



